       Case 8:19-cv-01256-DNH-CFH Document 8 Filed 10/31/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 Petroleum Marketing Group, Inc., PMG
 Eastern Shore, LLC, and Ocean
 Petroleum, LLC

                                Plaintiffs,

     vs.                                                   No. 8:19-cv-01256-DNH-CFH



 Express Farm, Inc. and Xi Li

                                Defendants.

                       DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                       REQUEST FOR PRELIMINARY INJUNCTION

      The parties amicably resolved Plaintiffs’ request for preliminary injunctive relief. Attached

is a stipulated order signed by counsel for all parties. The stipulation requires Defendants to

abide by various conditions during the pendency of this litigation. In return, Plaintiffs agree to

withdraw their pending request for preliminary injunctive relief (Doc. 4).

      The parties jointly ask this Court to approve the stipulation instead of holding an injunction

hearing.


                                              Respectfully submitted,

                                                    s/ Daniel J. Auerbach
                                              Daniel J. Auerbach Bar Number: 701417
                                              Gamburg & Benedetto, LLC
                                              1500 John F. Kennedy Blvd., Suite 1203
                                              Philadelphia, PA 19102
                                              Telephone: (215) 567-1486
                                              Fax: (215) 940-6661
                                              E-mail: dan@gamburglaw.com

Dated: October 31, 2019




                                                –1–
